ON REHEARING.
Seevers, J.
— On the application of the appellants a rehearing was granted upon the question “ Whether the provision making time of the essence of the contract applies to the time as extended.”
Mr. Justice Day and the writer hereof incline to believe the foregoing proposition should, under the record before us, be answered in the affirmative instead of the negative, as has been done in the foregoing opinion. A majority of the court, however, are clearly of opinion the case has been rightly determined. Under such circumstances it would be a waste of time for the minority to state their reasons for the doubts entertained. The former opinion is adhered to.